Citation Nr: 0110152	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-20 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbar myositis.

3.  Entitlement to a compensable rating for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
February 1963.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).


REMAND

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In pertinent 
parts, this Act eliminated the concept of a well-grounded 
claim, amplified VA's duty to assist a claimant, and mandated 
certain additional notice duties.  Id.  

The veteran was last examined by VA approximately four years 
ago, in April 1997.  He claims that his duodenal ulcer has 
been increasing in severity in the interim.  Since the 
examination is dated, another examination is indicated.  In 
that regard, it is noteworthy that the VA physician who 
examined the veteran in April 1997 indicated that he had 
requested "new barium studies," but the reports of such 
studies have not been associated with the claims file.  

The report of the veteran's April 1997 VA examination of the 
low back does not include an opinion regarding additional 
functional impairment due to pain, weakness, and excess 
fatigability, as s required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for full compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In addition, while the case was pending, the Federal Circuit 
Court, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), 
invalidated the Court of Appeals for Veterans Claims holding 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) that for 
evidence to be new and material, there must be a "reasonable 
possibility" that the "new" evidence, in the context of 
all of the evidence of record, would change the outcome of 
the case.  In adjudicating the veteran's attempt to reopen a 
claim of service connection for a psychiatric disorder, and, 
significantly, in the statement of the case in September 
1999, the RO indicated that the standard for review in such 
cases was the more restrictive standard established by the 
Court's holding in Colvin.   Consequently, the RO must review 
the attempt to reopen under the more liberal standard 
established by Hodge.   

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain for the record 
copies of reports of all VA treatment the 
veteran received for his service-
connected ulcer and lumbar spine 
disorders.  The records obtained should 
specifically include reports of any 
clinical studies conducted in conjunction 
with, and any follow-ups to, the VA 
examination in April 1997.

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination and 
a VA orthopedic examination to determine 
the current severity of his service 
connected ulcer and low back disorders, 
respectively.  The physician conducting 
the gastrointestinal examination should 
note the frequency and degree of severity 
of any episodes of acute exacerbation of 
the ulcer disorder, and should provide a 
thorough description of all associated 
symptoms.  Any tests or studies deemed 
necessary for an accurate assessment 
should be done.  

The report of the orthopedic examiner 
should include a comparison between what 
are considered "normal" ranges of 
motion and the actual ranges of active 
and passive motion of the lumbar spine on 
examination.  Symptoms such as spasm 
should be noted.  The examiner should 
comment regarding any additional 
functional impairment due to pain, 
weakness, or excess fatigability.

3.  The RO should ensure that all 
notification and further development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
satisfied.
 
4.  The RO should then readjudicate the 
claims.  The attempt to reopen a claim of 
service connection for a psychiatric 
disorder should be reviewed in light of 
the Federal Circuit Court holdings in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), as well as the mandates of the 
VCAA.  If any benefit sought remains 
denied, the veteran should be provided 
with an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is notified, but he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

